Case: 14-5083      Document: 11      Page: 1     Filed: 06/13/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                WILLIAM OSCAR HARRIS,
                    Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5083
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00824-LJB, Judge Lynn J. Bush.
                  ______________________

                        ON MOTION
                    ______________________
                          PER CURIAM.
                           ORDER
     William Oscar Harris moves for leave to proceed in
 forma pauperis.
     Harris is currently incarcerated. Pursuant to the
 Prison Litigation Reform Act (PLRA), a prisoner is barred
 from proceeding in forma pauperis if three or more prior
 actions or appeals have been dismissed as frivolous or
 malicious or for failure to state a claim:
Case: 14-5083         Document: 11   Page: 2     Filed: 06/13/2014



 2                                   HARRIS    v. US



       In no event shall a prisoner bring a civil action or
       appeal a judgment in a civil action or proceeding
       under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or de-
       tained in any facility, brought an action or appeal
       in a court of the United States that was dismissed
       on the grounds that it is frivolous, malicious, or
       fails to sate a claim upon which relief may be
       granted, unless the prisoner is under imminent
       danger of serious physical injury.
 28 U.S.C. § 1915(g).
      The court notes that three or more actions or appeals
 filed by Harris have been dismissed as frivolous, mali-
 cious, or for failure to state a claim. See Harris v. United
 States, No. 13-0879 (D.D.C. June 11, 2013); Harris v.
 United States, No. 2:13-cv-214-WTL-MJD (S.D. Ind. July
 15, 2013); Harris v. Fed. Bureau of Prisons, No. 13-1144
 (D.D.C. July 29, 2013). Moreover, Harris has not sug-
 gested that he is in imminent danger of serious physical
 injury.
       Accordingly,
       IT IS ORDERED THAT:
    If Harris does not pay the $505 filing fee within 30
 days of the date of this order, his appeal will be dismissed.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24